DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 08/05/2020. Claims 1-20 are pending in the instant application. Claims 1, 10 and 16 are independent. An Office Action on the merits and a Notice of Allowability follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/782,789, filed 10/12/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art reference Ayyar et al. (US 20190073520 A1) discloses “a video describing the movement of one or more unidentified individuals over a period of time and comprising one or more frames; divide the video into a set of segments, wherein each segment describes a part of a frame of the video such that the size of a face in the segment increases relative to the size of the face in the frame; adjust, for each segment, a pixel resolution of the segment to a detection resolution such that a detection algorithm detects a face of one more unidentified individuals within the segment; responsive to the detection algorithm detecting a face, adjust, for each segment, the pixel resolution of the segment from the detection resolution to a recognition resolution such that a recognition 
Prior art reference Pereira et al. (US 10318813 B1) discloses “FIG. 10 illustrates a process 1000 for image segmentation and processing of identified images including logos for motion segmented regions, including objects such as logos in accordance with an embodiment of the present invention. At step 1004, motion segmented regions are received, for example, from steps 320, 410, 610, 712, or 816. One or more of these motion segmented regions will have classified segments that are identified as logo-like segments. Such classified segments are further segmented into characters using, for example, contour analysis of connected components, stroke width transform analysis and stroke density analysis, including analysis of a number of horizontal and vertical strokes and number of loops, stroke transition analysis, and use of stroke heuristics to segment the image into characters. At step 1006, an iterative step is performed for connected and touching letters to segment the characters using stroke transition analysis and stroke heuristics. At step 1008, the segmented characters are recognized using one or more text classifiers with one or more optical character recognition (OCR) models. In the preferred embodiment, two classifiers are used to allow different types of fonts. For example, a first classifier is used for bold fonts and a second classifier is used for fonts with shadows. Further classifiers may be added for cursive bold fonts and another classifier for combination of all standard fonts. At step 1010, string matching is performed. String matching allows consideration of frequently occurring words with reduced weight in string match scoring for commonly occurring words or sub-strings. At step 1014, the output includes an optical character 
Sutton et al. (US 9529510 B2) discloses “FIG. 6 is a flow diagram illustrating activities associated with sharing video information with a separate apparatus according to at least one example embodiment. In at least one example embodiment, there is a set of operations that corresponds with the activities of FIG. 6. An apparatus, for example electronic apparatus 10 of FIG. 1, or a portion thereof, may utilize the set of operations. The apparatus may comprise means, including, for example processor 11 of FIG. 1, for performance of such operations. In an example embodiment, an apparatus, for example electronic apparatus 10 of FIG. 1, is transformed by having memory, for 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… receiving a video that includes multiple frames;
identifying video segments from the video that each include a corresponding action, wherein each video segment of the video segments include two or more contiguous frames of the multiple frames of the video;
generating a confidence score for each of the video segments based on a probability that the corresponding action in the video segment corresponds to a particular action in a set of predetermined actions; and selecting a subset of the video segments based on the confidence score for each of the video segments.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications: 16/619410
US 20140267801 A1
US 20180146212 A1
US 9361523 B1
US 10582149 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary ExaminerArt Unit 2665